Exhibit 99.1 NASDAQ: FIZZ For Immediate Release Contact: Office of the Chairman, Grace Keene NATIONAL BEVERAGE CORP. ‘ BREAK-OUT ’ RESULTS FOR A ‘ BREAK-OUT ’ YEAR FORT LAUDERDALE, FL, July 14, 2016 National Beverage Corp. (NASDAQ: FIZZ) today reported ‘Break-Out’ results, as previously committed, with revenues and net income surpassing expectations. “When one looks at growth potential combined with quality of earnings and unprecedented consumer demand, the question is not one of value but one of indeterminable potential!!” stated Nick A. Caporella, Chairman and Chief Executive Officer, at a recent Michigan executive meeting. “Indeterminable potential is not only the result of excellent fundamentals but, more profoundly – Genius Innovation! We are on the right side of novel where dynamics such as product development, packaging, Innocent ingredients, millennial optics and shelf marketing are uniquely synthesized. The Result Indeterminable Potential!
